PÉR CURIAM.
We suspended the decision to which we inclined on the argument that we might consider the authorities to which counsel for the appellant earnestly entreated our attention. We have examined those authorities, and we find them of no effect in modifying our impression of the propriety of the order in question. The decision of the learned judge at special term is firmly supported by the reasons upon which he grounds it-, and is vindicated by conclusive authority. Britton v. MacDonald, 3 Misc. Rep. 514, 23 N. Y. Supp. 350. While we have every disposition to assist the appellant in his declared purpose of protecting the process of the court, we cannot disregard the settled rules of law even in the pursuit of so laudable an object. Order affirmed, with costs. All concur.